DETAILED ACTION
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claims 25-27 were cancelled in a prior action, however new claims numbered 25-27 have been provided in the claims dated 11/17/2022.
Misnumbered claims 25-27 been renumbered 28-30 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11, 16, 18, 21-24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al., US 2010/0267451, further in view of evidence of computer program “Call of Duty: Infinite Warfare” (Activision) hereinafter “CoD” and “World of Tanks” (Wargaming.net) hereinafter “WoT”. The evidence constituting COD consists of 1) YouTube video titled “grenades damage animation:#cod #infinitewarfare #shorts” which shows a portion of gameplay from the game Call of Duty: Infinite Warfare (Hereinafter CoD Grenade), and 2) Wikipedia page “Call of Duty: Infinite Warfare” that teaches that the game was publicly available for sale on November 4th, 2016. The evidence constituting WoT consists of 1) worldoftanks.eu webpage titled “Update 9.17.1: New and Improved Battle Indicators” (hereinafter WoT 9.17) which describes functionality of the World of Tanks game software, 2) worldoftanks.eu webpage titled “Version 9.16: New Features” (hereinafter WoT 9.16) which describes functionality of the World of Tanks game software.

In Reference to Claim 1
	Kawano et al. teaches a computer-readable recording medium including a program which is executed by a computer apparatus (Fig. 7 and Par. 88) to provide a video game that is progressed by controlling a character operated by a player in a virtual game world in which the character is vulnerable to attack (Fig. 1 and Par. 56-58 which teach a player character in a game environment and where enemy characters make attacks on the player character), the program causing the computer apparatus to function as: an attack analyzing unit configured to determine a direction of an incoming attack (Fig. 1-2 and Par. 58-60 which teach the game program determines a triangular damage mark and arcuate damage mark that indicate a direction of an incoming attack on a player) an intensity of the incoming attack or a level of damage inflicted upon the character as a consequence of the incoming attack (Fig. 1 and Par. 125 which teaches the system determines the damage to hit points inflicted by an attack), and a graphical indicator generating unit configured to generate an on-screen graphical indicator comprising: a first pointing part arranged to indicate the determined direction of the incoming attack, and a second part wherein the first pointing part and the second part are joined together to form the graphical indicator, where the second part is elongate (Fig. 1-2 and Par. 58-60 where examiner considers the triangular damage mark to constitute the first pointing part and the arcuate damage mark to constitute the second part).
	However, although Kawano et al. teaches where the instead of bullets the system can be used with thrown projectiles like grenades (Par. 86), and where the calculations for determining the firing point and impact point which determine the damage indicator can be changed (Par. 141 which teaches using coordinates other than simply the location of the player and the enemy), and Kawano et al. teaches first and second parts of the graphical indicator for displaying information about an incoming attack and where the second part is an arc with a longitudinal length (Fig. 1-2), Kawano et al. does not explicitly teach determining a direction of an incoming attack as a direction of impact of the attack on the character when the character is under the attack by a projectile that do not follow a linear trajectory or teaching where the indicator is arranged to indicate the determined intensity of the incoming attack or the determined level of damage inflicted upon the character as a consequence of the incoming attack or adjustably setting a dimension or characteristic of the second part in dependence on the determined intensity of the incoming attack or the determined damage inflicted upon the character as a consequence of the incoming attack.
	CoD teaches a game which includes determining a direction of an incoming attack as a direction of impact of the attack on the character when the character is under the attack by a projectile that do not follow a linear trajectory (CoD Grenade which shows a projectile attack from a grenade which is thrown and then follows a non-linear trajectory as it bounces around and then explodes and damages the character and causes the display of damage indicators pointing towards the explosion).
	It would be desirable to modify the computer-readable medium of Kawano et al. to include damage indicators for non-linear projectiles as taught by CoD in order to provide damage location indicators for enemy attacks which do not follow a point to point path and/or delay that application of damage like explosive grenades.
	WoT teaches a game program which includes an on screen indicator for attack direction where the indicator is arranged to adjustably set a dimension or a characteristic of the indicator the determined intensity of the incoming attack or the determined level of damage inflicted upon the character as a consequence of the incoming attack (See WoT 9.17, Page 4 under “Dynamic Damage Indicators” which teaches that the incoming damage indicators on the game’s HUD change from small to large depending on the amount of damage inflicted on the player by an incoming attack) and adjustably setting a length of a damage indicator in part in dependence on the determined intensity of the incoming attack or the determined damage inflicted upon the character as a consequence of the incoming attack (WoT 9.17 Page 4 as described above which teaches adjustably setting the width of an incoming attack indicator based on attack intensity. Where examiner considers changing the width of the arc indicator to constitute changing the length of the line of the arc indicator. Whereby if the teachings of WoT are used to modify the indicator of Kawano changing the “width” of the indicator would change the longitudinal length of the wide Arcuate portion of the indicator of Kawano).
	It would be desirable to modify the computer-readable recording medium of Kawano et al. to have the arcuate indicators of Kawano et al. to change in width, thereby lengthening the longitudinal arc of the indicator based upon the amount of damage received as taught by WoT in order to allow the game to quickly and easily signal to the player how much damage they are receiving from an attack so they can respond appropriately in the game, while still allowing the triangular damage mark to more precisely indicate the direction of the attack.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include damage indicators for non-linear projectiles as taught by CoD to modify the program of Kawano et al. to have the arcuate indicators of Kawano et al. to change in width based upon the amount of damage received as taught by WoT 9.17.

	In Reference to Claim 2
	Kawano et al. teaches wherein the first pointing part comprises an arrowhead (Fig. 1 where examiner considers the triangular mark to constitute an arrowhead).

	In reference to Claim 3
	Kawano et al. teaches wherein the graphical indicator generating unit is configured to adjustably set an angular position of the first pointing part relative to a reference position which corresponds to a straight-ahead direction of the character, the angular position of the first pointing part corresponding to the direction of the incoming attack relative to the straight-ahead direction of the character (Fig. 1 and 3, and Par. 69 which teaches that the attack direction indication is displayed relative to and surrounding the player character thus it will always be displayed at an angular position relative from the straight-ahead direction of the character that corresponds to the attack direction from the straight-ahead direction of the character).

	In Reference to Claim 4
	Kawano et al. teaches wherein the second part comprises a geometric shape (Fig. 1, 3-4 and Par. 69).

	In Reference to Claim 5
	Kawano et al. teaches where the second part comprises an arc (Fig. 1, 3-4 and Par. 69).

	In Reference to Claim 7
	Kawano et al. teaches wherein the first pointing part is arranged in the midpoint of the arc (Fig. 3-4 and Par. 39 which teaches the midpoint of the arc is on line S and the center of the triangular marks are aligned with line S).

In Reference to Claim 8
	Kawano et al. teaches wherein the second part comprises an arc, wherein the arc is an arc of a virtual circle, and wherein the graphical indicator generating unit is configured to adjustably set the angular position of the first pointing part on the circumference of the virtual circle (Fig. 3-4 and Par. 69 which teaches the arcuate indicator is part of a virtual circle with a predetermined radius).

	In Reference to Claim 11
	Kawano et al. teaches where the graphical indicator generating unit is configured to arrange the second part substantially perpendicularly to the pointing direction of the first pointing part (Fig. 3-4 and Par. 69).

	In Reference to Claim 16
	Kawano et al., CoD and WoT teaches a computer readable at taught by Claim 1 above, including first and second parts and where an indicator is changed in dependence on the determined intensity of the incoming attack or the determined level of damage inflicted upon the character as a consequence of the incoming attack.
	WoT further teaches where an incoming attack indicator comprises a numerical indicator, and wherein the graphical indicator generating unit is configured to adjustably set a numerical value of the numerical indicator in dependence on the determined intensity of the incoming attack or the determined level of damage inflicted upon the character as a consequence of the incoming attack (WoT 9.16 Page three which teaches fire damage indicators on the HUD which include a numerical indicator with a numerical value with the “Amount of damage.”).
	It would be desirable to modify the indicators of Kawano et al., CoD, and WoT to include numerical indicators as taught by WoT in order to more precisely display to the player the amount of damage inflicted by an incoming attack.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the indicators of Kawano et al., CoD and WoT to include numerical indicators as taught by WoT.

	In Reference to Claim 18
	Kawano et al. teaches wherein the direction of the incoming attack is a direction of impact of the attack on the character (Par. 22).

	In Reference to Claim 21
	Kawano et al. teaches where the attack analyzing unit is configured to determine an instantaneous intensity of the incoming attack (Par. 125 where the system determined the damage inflicted by an attack, which examiner considers to constitute “instantaneous intensity” as broadly claimed).

	In Reference to Claim 22
	Kawano et al. teaches where the attack analyzing unit is configured to determine an instantaneous intensity of the incoming attack (Par. 125 where as broadly claimed examiner considers the damage inflicted to constitute “a level of damage the attack is capable of causing the character”).

	In Reference to Claim 23
	Kawano et al. teaches wherein the attack analyzing unit is configured to determine the instantaneous level of damage being absorbed by the character (Par. 125 where as broadly claimed, and lacking and explicit definition for damage “absorbed,” examiner considers the damage inflicted to constitute the “the instantaneous level of damage being absorbed by the character”).

	In Reference to Claim 24
	Kawano et al. teaches wherein the attack analyzing unit is configured to determine the total level of damage absorbed by the character over a period of gameplay (Par. 54 which teaches where the game tracks the accumulated damage dealt to the hit points of a character over the course of the game in order to determine when their hit points become zero and the game ends. As broadly claimed and lacking an explicit definition for “absorbed” examiner considers the damage inflicted on the player to be “absorbed” by the player).

	In Reference to Claim 28
	Kawano et al. as modified by CoD and WoT teaches where the graphical indicator generating unit is further configured to determine a location of the on-screen graphical indicator based on content to be displayed on a screen (As broadly claimed where the damage indicator direction rotates around the player as described above in reference to Claim 1. Examiner considers the placement of the indicator, e.g. left side or right side, based on game content to constitute determination of a “location” of the graphical indicator).

	In Reference to Claim 30
	Kawano et al. as modified by CoD and WoT teaches wherein the first pointing part has a length along a longitudinal direction parallel to a direction in which the incoming attack travels and a width perpendicular to the longitudinal direction (Fig. 1 and 3-4 which teaches a triangular damage mark parallel to the attack direction and an arcuate damage mark perpendicular to the damage direction), and wherein the second part is elongate in the longitudinal direction (Fig. 1 and 3-4), and wherein the adjustable dimension of the second part is in the longitudinal direction (WoT which teaches modify a “width” of the damage indicator as described above in reference to Claim 1. Examiner is interpreting the measurement from one end of the arc to the other around the central
arrow to be the “width” of the indicator in the same way one might discuss a ’wide
angle” or “width” of an angle in circular measurements around a central point. The
indicator of Kawano is depicted in exactly this way as an arc around the central point of
the game character. As such a “wider” indicator of Kawano would encompass a larger
angle and would naturally, according to the plain meaning of “width” and “longitudinal
length of the second part” show the wide angle by increasing the longitudinal length of the arc segment on the indicator to cover that wider angle).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al., US 2010/0267451, CoD and WoT, further in view of Yudo et al., US 2015/0258442.

In Reference to Claims 13 and 15
	Kawano et al., CoD and WoT teach a computer-readable recording medium as described above in reference to Claim 1. Including wherein the graphical indicator generating unit is configured to adjustably set a graphical effect of the second part in dependence on the determined intensity of the incoming attack or the determined level of damage inflicted upon the character as a consequence of the incoming attack as described above (See WoT 9.17 Page 4 as described above which teaches a graphical incoming damage indicator which dynamically varies according to the amount of damage). However, they do not teach where the graphical effect is a density of shading or an extent of shading or fill, or where the graphical effect is a color.
	Yudo et al. teaches a graphical damage indicator in a game where the density of shading, extent of shading or fill, and color can all be used to indicate the level of damage shown by the indicator (Par. 84 which teaches where the “color, shading level or saturation level, or the pattern used may indicate different amounts of potential damage.”).
	It would be desirable to modify the computer-readable recording medium of Kawano et al., CoD and WoT to include color and shading level on the damage indicator as taught by Yudo et al. in order to provide the player with additional clarity as to the amount of damage from the incoming attack via applying a distinctive graphical effect of color or shading to the different damage levels of the indicator.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer-readable recording medium of Kawano et al., CoD and WoT to include color and shading level on the damage indicator as taught by Yudo et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al., US 2010/0267451, CoD and WoT, further in view of evidence of computer program “Warface” (Crytek) hereinafter “Warface”. The evidence constituting Warface consists of 1) YouTube video titled “Warface - 3 Tips to Become a Pro” (YouTube) which depicts game functionality of the game Warface, 2) PCgamer.com webpage “Warface Review” (PCGamer) which discusses game functionality of Warface.

In Reference to Claim 17
	Kawano et al., CoD and WoT teach a computer-readable recording medium as described above in reference to Claim 1. Including wherein the graphical indicator generating unit is configured to adjustably set a graphical effect of the second part in dependence on the determined intensity of the incoming attack or the determined level of damage inflicted upon the character as a consequence of the incoming attack as described above (See WoT 9.17 Page 4 as described above which teaches a graphical incoming damage indicator which dynamically varies according to the amount of damage). However, they do not teach where the graphical effect is an extent of completeness of a graphical image.
	Warface teaches a graphical damage indicator in a game where extent of completeness of a graphical image indicates the amount of damage (See PCGamer Page 2 which shows an attack with a red graphical cross indicator composed of bright red dots and dim transparent dots and which described “Warface’s angry red LED damage indicators.” See also YouTube a time 2:42 where a player begins shooting at another player and the red damage indicator cross begins to fill up and “complete” as the target takes more damage until the target is killed. Even when the damage is not sufficient to completely “light up” the cross indicator the larger extent of the cross is dimly visible).
	It would be desirable to modify the computer-readable recording medium of Kawano et al., CoD and WoT to include completeness of a graphical image on the damage indicator as taught by Warface in order to provide the player with additional clarity as to the amount of damage from the incoming attack via applying a distinctive graphical effect of a growing or “completing” image to the different damage levels of the indicator.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer-readable recording medium of Kawano et al., CoD and WoT to include completeness of a graphical image on the damage indicator as taught by Warface.

	Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note that Claim 29 is mis-numbered as claim 26 in the Claims filed 11/17/2022.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered. New grounds of rejection have been provided to better address the new scope of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715